                    IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION


 GOBIND SINGH, M.D., Ph.D.,                          )
                                                     )
       Plaintiff,                                    )
                                                     )      NO. 3:17-cv-00400
 v.                                                  )
                                                     )      JUDGE RICHARDSON
 VANDERBILT UNIVERSITY                               )
 MEDICAL CENTER, et al.,                             )
                                                     )
       Defendants.

                         MEMORANDUM OPINION AND ORDER
        Before the Court is Plaintiff’s Motion for Review of Non-Dispositive Order of Magistrate

Judge (Doc. No. 135, “Motion”). Via the Motion, Plaintiff asks the Court to overrule or amend the

Magistrate Judge’s Order of August 25, 2020 (Doc. No. 132, “Order”), wherein the Magistrate

Judge denied Plaintiff’s motion for extension of time to complete discovery to allow expert

disclosures (Doc. No. 130). Defendants have responded in opposition to the Motion (Doc. No.

137), and Plaintiff has replied (Doc. No. 140). For the following reasons, Plaintiff’s Motion is

DENIED.

                                        BACKGROUND

       The Order adequately sets forth the relevant background in this matter and the Court adopts

that section of the Order here. (Doc. No. 132 at 2-4).

LEGAL STANDARD ON MOTION FOR REVIEW OF NON-DISPOTIVE ORDERS OF
                      MAGISTRATE JUDGE

       Federal Rule of Civil Procedure 72(a) provides that the Court “must consider timely

objections” to a magistrate judge’s order on a non-dispositive matter and must “modify or set aside




  Case 3:17-cv-00400 Document 141 Filed 10/26/20 Page 1 of 11 PageID #: 1833
any part of the order that is clearly erroneous or contrary to law.” Fed. R. Civ. P. 72(a).1 The United

States Supreme Court and the Sixth Circuit have both held that “a finding is ‘clearly erroneous’

when although there is evidence to support it, the reviewing court on the entire evidence is left

with the definite and firm conviction that a mistake has been committed.” United States v. U.S.

Gypsum Co., 333 U.S. 364, 395 (1948) (explaining the clearly erroneous standard under Rule

52(a)); United States v. Mabry, 518 F.3d 442, 449 (6th Cir. 2008) (quoting U.S. Gypsum Co., 333

U.S. at 395). “[T]his standard does not allow a reviewing court to reverse a magistrate judge’s

finding merely because it would have decided the matter differently.” Sedgwick Ins. v. F.A.B.E.

Custom Downstream Sys., Inc., 47 F. Supp. 3d 536, 538 (E.D. Mich. 2014) (citing Anderson v.

City of Bessemer City, N.C., 470 U.S. 564, 573 (1985)).

        The “contrary to law” standard requires the district court employ “independent judgment”

in determining whether the magistrate judge’s legal conclusions “contradict or ignore applicable

precepts of law, as found in the Constitution, statutes, or case precedent.” Gandee v. Glaser, 785

F. Supp. 684, 686 (S.D. Ohio 1992) (internal citation and quotation marks omitted).

        “A magistrate judge’s order on non-dispositive matters ‘should draw great deference, as

the clearly erroneous and contrary to law standards of review present a sizeable burden for a district

court to overcome.’” EMW Women’s Surgical Ctr. v. Bevin, No. 3:17-CV-189-GNS, 2018 WL

10229473, at *2 (W.D. Ky. Sept. 28, 2018) (quoting Warren v. Sheba Logistics, LLC, No. 1:15-

CV-148-GNS-HBB, 2016 WL 1057322, at *1 (W.D. Ky. Mar. 31, 2017)). However, a “district

court cannot simply ‘concur’ in the magistrate’s findings.” Id. (quoting McCombs v. Meijer, Inc.,

395 F.3d 346, 360 (6th Cir. 2005)).


1
 Exclusion of experts is a non-dispositive matter. See Jackson v. Steele, No. CIV.A. 11-72-DLB-EBA, 2013 WL
4520938, at *2 (E.D. Ky. Aug. 26, 2013); Wendorf v. JLG Industries, Inc., No. 08–cv–12229, 2010 WL 148255, at
*1 (E.D. Mich. Jan. 11, 2010); Nikkal Industries, Ltd. v. Salton, Inc., 689 F. Supp. 187, 189 (S.D.N.Y.1988).




    Case 3:17-cv-00400 Document 141 Filed 10/26/20 Page 2 of 11 PageID #: 1834
        LEGAL STANDARD ON MOTION TO MODIFY SCHEDULING ORDER

        Rule 16 governs modifications to scheduling orders. See Century Indem. Co. v. Begley Co.,

323 F.R.D. 237, 240 (E.D. Ky. 2018). Pursuant to Rule 16, a scheduling order “may be modified

only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “In order to

demonstrate good cause, the [movant] must show that the original deadline could not reasonably

have been met despite due diligence and that the opposing party will not suffer prejudice by

virtue of the amendment.” Ross v. Am. Red Cross, 567 F. App’x 296, 306 (6th Cir. 2014).

                                             ANALYSIS

        Plaintiff raises seven objections to the Order. (Doc. No. 135). The Court will review each

of Plaintiff’s objections in turn.

Objection #1

        Plaintiff’s first objection is that the Magistrate Judge “improperly infer[red] that Plaintiff’s

obvious concern with experts meant that he was also aware of deadlines” and “ignore[ed] that the

attorney who entered the last deadline clearly mislead [sic] Plaintiff about it.” (Doc. No. 135 at 1).

The Court overrules this Objection because, as Defendants aptly state, Plaintiff’s articulation in

his objection of the Magistrate Judge’s findings “is simply inaccurate and a massive

oversimplification.” (Doc. No. 137 at 7).

        The Order makes quite clear the Magistrate Judge did not infer or ignore what Plaintiff

claims she inferred and ignored. The Magistrate Judge specifically stated:

        Plaintiff clearly understood the need for expert testimony from the beginning of
        this case. At least one attorney whom Plaintiff retained (albeit not officially as
        counsel of record in this case) consulted with an expert. The Court extended the
        expert disclosures deadline, notified Plaintiff that it would not be extended again
        due to an untimely request, and then, ultimately, provided Plaintiff relief from the
        consequences of his first attorneys’ conduct by reinstituting a deadline for expert
        disclosures even after a first and second deadline expired without expert disclosures
        having been made. When given this restart, the Court warned Plaintiff that there




  Case 3:17-cv-00400 Document 141 Filed 10/26/20 Page 3 of 11 PageID #: 1835
         would be no further indulgences in this case. And, Plaintiff is very familiar with
         what to do when an attorney is not adequately attentive to the needs of his case.
         Given the posture of this case, including that trial was imminent when the parties
         agreed to participate in mediation, the Court simply does not find credible
         Plaintiff’s assertions that he reasonably relied on his attorneys that he could still
         disclose an expert at a later date.

(Doc. No. 132 at 9). Thus, the Magistrate Judge specifically addressed Plaintiff’s awareness (from

the beginning of this case) of expert disclosure deadlines, as opposed to mere awareness of the

need for experts.2 In other words, the Magistrate Judge did not infer (from Plaintiff’s concern with

experts) that he was aware of expert witness deadlines, but rather found that he was aware of expert

witness deadlines because she had specifically advised him of them. Moreover, the Magistrate

Judge did not ignore Plaintiff’s assertion that he was misled as to whether he could disclose

experts; instead, she found the assertion not credible, as quoted above. (Doc. No. 137 at 7).

         Moreover, Plaintiff does nothing to explain how these findings are clearly erroneous.

Instead, as with most of Plaintiff’s objections, he merely states his disagreement with the

Magistrate Judge’s findings. Such disagreement is not a proper objection to a magistrate judge’s

order. See King v. Caruso, 542 F. Supp. 2d 703, 706 (E.D. Mich. 2008) (explaining that objections

to a magistrate judge’s ruling that merely state a disagreement with the magistrate’s resolution are

not sufficient to alert the district court to alleged errors by the magistrate judge). Accordingly, the

Court cannot find clearly erroneous the Magistrate Judge’s finding that Plaintiff was aware of

expert discovery deadlines.




2
  The Court also notes that the existence of Plaintiff’s awareness of the expert disclosure deadline (and the importance
thereof) is supported by the fact that Defendants in this matter have previously filed a motion to dismiss, and a renewed
motion to dismiss, arguing that this case should be dismissed for Plaintiff’s prior failure to meet discovery deadlines.
(See Doc. Nos. 27, 70).




    Case 3:17-cv-00400 Document 141 Filed 10/26/20 Page 4 of 11 PageID #: 1836
Objection #2

       Plaintiff next objects that “the fact conclusions on pages 6, 7, and 9 of the [Order] are

unsupported.” (Doc. No. 135 at 3). Specifically, Plaintiff objects to the Magistrate Judge’s

description of him as an “extremely sophisticated consumer of legal services.” Plaintiff

additionally takes issue with the Magistrate Judge deeming not credible Plaintiff’s statement that

he relied on his attorney’s representation that he could still disclose experts.

       The Court cannot say that the Magistrate Judge’s finding that Plaintiff is an “extremely

sophisticated consumer of legal services” is clearly erroneous. The record of this case reveals that

Plaintiff has been a very active participant in this lawsuit, even filing his own pro se filings when

he disagrees with the path that his retained counsel has chosen. (See Doc. No. 110). It was these

well-written pro se filings throughout the record that led the Magistrate Judge to conclude that

Plaintiff “is not an unsophisticated lay litigant who has been completely at the mercy of his

attorneys in this case.” (Doc. No. 132 at 8 n.7). In addition, the Court notes that whether a person

qualifies as “extremely sophisticated” in a particular respect is to a large extent a matter of

subjectivity rather than “fact.” What is to one person an “extremely sophisticated” consumer may

not be an “extremely sophisticated” consumer to another person, even if the two persons have no

disagreement about any underlying facts regarding the consumer; they may just have a reasonable

disagreement as to whether it makes sense semantically to apply the label “extremely

sophisticated” to that consumer. Upon review of the record, and the Court’s own knowledge of

Plaintiff’s involvement in this matter, the Court finds that the Magistrate Judge’s conclusion that

Plaintiff is an “extremely sophisticated consumer of legal services,” to the extent that it is actually

a factual finding rather than a verbal characterization based on underlying facts, is not a clearly

erroneous factual finding.




  Case 3:17-cv-00400 Document 141 Filed 10/26/20 Page 5 of 11 PageID #: 1837
       Further, the Magistrate Judge found not credible Plaintiff’s statement that his attorney

represented that he could disclose experts at a later date, and this finding is also not clearly

erroneous. Plaintiff specifically takes issue with the Magistrate Judge’s credibility determination

because “the deciding factor on credibility for the Magistrate Judge was the fact that Plaintiff ha[d]

undisclosed assistance in filing [Doc. Nos.] 38 and 39.” (Doc. No. 135-1 at 2). Plaintiff contends

that such finding should not affect his credibility, because “[t]he ethical rules that the Magistrate

Judge cites in . . . the order apply to counsel, not the Plaintiff, and should not be used to question

Plaintiff’s credibility.” (Doc. No. 135 at 3).

       A review of the Order reveals that the Magistrate Judge based her (lack of) credibility

finding on much more than Plaintiff’s non-disclosure of his reception of legal assistance while he

was proceeding pro se. For example, the Magistrate Judge also pointed out that Plaintiff’s stance

was not credible because “he knew that the use of experts was a problem issue, because the Court

had previously denied an extension.” (Doc. No. 132 at 7). The Magistrate Judge further explained

that

       [i]n denying Defendants’ motion to dismiss for Plaintiff’s lack of diligence and
       noncompliance with case management orders, the Court expressly admonished
       Plaintiff that he should not expect further indulgences. See e.g. Docket No. 52 at 3-
       5. With this admonition, the Court allowed Plaintiff another opportunity to revisit
       the use of experts. See Docket No. 53. All of this put Plaintiff on notice that
       compliance with case management deadlines, including specifically timely expert
       disclosures, were critical.

(Id.). Further, the Magistrate Judge’s issue with Plaintiff not disclosing that he was receiving

assistance from (not-of-record) counsel was not that it possibly violated an ethics rule, but rather

that Plaintiff previously had “left [her] with the impression that Plaintiff was without substantial

legal assistance at the time.” (Doc. No. 132 at 7 n.7).




  Case 3:17-cv-00400 Document 141 Filed 10/26/20 Page 6 of 11 PageID #: 1838
       Accordingly, like her finding regarding Plaintiff’s sophistication, the Magistrate Judge’s

rejection of his credibility fall far from falling into the category of “clearly erroneous.” Thus, the

Objection is overruled.

Objection #3

       Plaintiff next objects to the Magistrate Judge’s finding that Plaintiff was not diligent in

seeking to extend the deadline. (Doc. No. 135 at 4). Plaintiff argues that after he learned in June

2020 of the expert disclosure deadline, he acted promptly by retaining one expert and disclosing

another by July 31, 2020; thus, Plaintiff asserts that it was “error” for the Magistrate Judge to find

that he was not diligent in seeking an extension of time. (Id.).

       Plaintiff’s argument requires this Court to accept the premise that Plaintiff was not aware

of the expert disclosure deadline until June of this year. But the Magistrate Judge determined that

Plaintiff was on notice of such expert disclosure deadline (prescribed as January 3, 2019) from the

beginning of this case. (See Doc. No. 132 at 9). And, as discussed above, that determination is not

clearly erroneous. Under these circumstances, the Court cannot find that the Magistrate Judge’s

determination that Plaintiff was not diligent in his efforts to secure an expert a year and a half after

the expert disclosure deadline was clearly erroneous. Accordingly, this Objection is overruled.

Objection #4

       In Objection #4, Plaintiff asserts, “Having suggested that the standard to be used in

reviewing any motion to extend would be ‘extraordinary circumstances,’ rather than Rule

16(b)(4)’s good cause standard, the Magistrate misapplied both standards.” (Doc. No. 135 at 4).

       In the Order, the Magistrate Judge noted that, according to Plaintiff’s motion to extend

deadline to disclose experts, the equitable tolling doctrine required granting of his motion. After

noting such, the Magistrate Judge explained that the equitable tolling doctrine “does not apply to




  Case 3:17-cv-00400 Document 141 Filed 10/26/20 Page 7 of 11 PageID #: 1839
a decision to extend a scheduling deadline.” (Doc. No. 132 at 10 n.9). In his objection, Plaintiff

notes that the Magistrate Judge stated in an order (entered after the discovery deadline had been

extended several times) that “no extensions of expired case deadlines would be entertained absent

‘demonstrable extraordinary circumstances.’” (Doc. No. 135-1 at 3 (citing Doc. No. 127 at 3 n.3)).

It was this statement, Plaintiff implies, that prompted him to cite cases addressing what constitutes

“extraordinary circumstances” in his motion to extend deadline to disclose experts; he claims he

did so to demonstrate what constitutes “extraordinary circumstances, not to invoke equitable

estoppel. (Id.).

        The Court assumes that Plaintiff intends to imply that the Magistrate Judge applied the

wrong standard by using the “extraordinary circumstances” language, when in fact an extension

of a discovery deadline is appropriate when good cause is shown. Although the Magistrate Judge

may have used the term “extraordinary circumstances” in her prior order (Doc. No. 127), it is clear

from a review of the Order that the Magistrate Judge used the proper standard—Rule 16(b)(4)

good cause—in determining whether to grant Plaintiff relief with respect to expert disclosure

deadlines.

        Plaintiff additionally asserts that the Magistrate Judge misapplied the Rule 16 standard. He

contends that she did so because, according to Plaintiff, cases applying Rule 16 have found good

cause to extend deadlines when an attorney misrepresents facts to a client. (Doc. No. 135 at 4).

The problem with Plaintiff’s argument is that the Magistrate Judge found not credible Plaintiff’s

assertion that his prior attorney misrepresented the expert disclosure deadline. And this Court

above found that finding to not be clearly erroneous. Accordingly, Plaintiff’s argument relies on

inapplicable cases and thus misses the mark, and the Magistrate Judge’s legal conclusions do not




  Case 3:17-cv-00400 Document 141 Filed 10/26/20 Page 8 of 11 PageID #: 1840
“contradict or ignore applicable precepts of law[.]” Gandee, 785 F. Supp. at 686. Accordingly, this

Objection is overruled.

Objection #5 and #6

       In Objection #5, Plaintiff simply states that “[f]or the reasons stated above the Magistrate

Judge erred in barring Charles Baum.” (Doc. No. 135 at 5). In Objection #6, Plaintiff argues that

the Magistrate Judge erred in barring Dr. Cusano. These objections demonstrate a mere

disagreement with the Magistrate Judge’s ruling; they do not point out how such ruling was clearly

erroneous or contrary to law. As noted above, such mere disagreement is not a proper objection to

a magistrate judge’s order. See King, 542 F. Supp. 2d at 706. Accordingly, these objections are

overruled.

Objection #7

       In Plaintiff’s final objection, he asserts that, “[t]he Magistrate Judge erred in finding

substantial prejudice to Defendants.” (Doc. No. 135 at 6). Plaintiff argues that Defendants would

have time to depose his experts prior to the January trial date; thus, according to Plaintiff,

Defendants would not be prejudiced by the late disclosure. (Id.). Plaintiff asserts that “the only real

prejudice is the disappointed expectation that the case would be tried without an expert on the

economic loss or without the Plaintiff’s treating endocrinologist.” (Id.). Plaintiff once again states

his mere disagreement with the Magistrate Judge, rehashing arguments that were raised and

decided by her, rather than arguing that her decision as to prejudice was clearly erroneous.

       Nevertheless, Defendants respond defending the Magistrate Judge’s finding as not clearly

erroneous, and explaining that

       prejudice to Defendants would clearly occur if the expert deadline is extended. The
       Magistrate correctly noted the cost of additional, unanticipated expert discovery to
       Defendants would be prejudicial. The Report also noted the potential cost of
       additional discovery that would be necessary to probe the veracity of Plaintiff’s




  Case 3:17-cv-00400 Document 141 Filed 10/26/20 Page 9 of 11 PageID #: 1841
       assertions before this Court. Such additional discovery would, at a minimum,
       include depositions of several of Plaintiff’s former attorneys and perhaps the
       mediator given Plaintiff’s multiple references to specific mediation
       communications.

               Additionally, the record makes it clear—and Plaintiff admits—that he hired
       an expert during confidential settlement negotiations during mediation. His
       Declaration testimony (both impermissibly and incorrectly) describes fairly
       specific conversations that occurred with his attorney, opposing counsel and the
       mediator about expert proof. These communications occurred prior to Plaintiff
       retaining an expert and Plaintiff clearly had the benefit of these communications at
       the time he retained his expert. To allow Plaintiff to proceed with expert testimony
       solicited after and designed to specifically respond to Defendants contentions
       revealed during confidential conversations about proof deficiencies during
       mediation would be further prejudice Defendants.

(Doc. No. 137 at 13).

       Apparently, Defendants’ point here is that during settlement negotiations during mediation,

Defendants conveyed candidly to Plaintiff (directly or indirectly) the proof gaps he would have

because he had not timely hired an expert—and that Defendants never would have clued Plaintiff

in to these gaps had Defendants known that he could still hire an expert who would now have the

benefit of Defendants’ insight into what an expert witness would need to do to prop up Plaintiff’s

case. The Court agrees with Defendants that based on the record as a whole, it cannot find clearly

erroneous the Magistrate Judge’s finding that Defendants would be prejudiced if the expert

disclosure deadline was extended. Therefore, this Objection is overruled.

                                        CONCLUSION

       “In civil litigation, deadlines are of crucial importance and time is usually not on the side

of those who treat deadlines cavalierly.” Brumback v. Wurth Baer Supply Co., No. 5:19-CV-010-

JMH-MAS, 2019 WL 2814649, at *1 (E.D. Ky. July 2, 2019). Although Plaintiff clearly disagrees

with the Magistrate Judge’s decision to deny his motion for extension of time to complete

discovery to allow expert disclosures, he has not shown that her decision was clearly erroneous or




 Case 3:17-cv-00400 Document 141 Filed 10/26/20 Page 10 of 11 PageID #: 1842
contrary to law. Therefore, his objections are overruled and his Motion (Doc. No. 135) is

DENIED.

      IT IS SO ORDERED.

                                         __________________________________
                                         ELI RICHARDSON
                                         UNITED STATES DISTRICT JUDGE




 Case 3:17-cv-00400 Document 141 Filed 10/26/20 Page 11 of 11 PageID #: 1843
